Exhibit 10.5

Picture 1 [gpre-20130930ex1059b4363g1.jpg]

 

 

AMENDMENT

TO THE

MASTER LOAN AGREEMENT

 

 

THIS AMENDMENT is entered into as of October 24, 2013, between FARM CREDIT
SERVICES OF AMERICA, FLCA (“Farm Credit”) and GREEN PLAINS SUPERIOR LLC,  Omaha,
 Nebraska (the “Company”).

 

BACKGROUND

 

Farm Credit and the Company are parties to a Master Loan Agreement dated June
20, 2011 (such agreement, as previously amended, is hereinafter referred to as
the “MLA”).  Farm Credit and the Company now desire to amend the MLA.  For that
reason, and for valuable consideration (the receipt and sufficiency of which are
hereby acknowledged), Farm Credit and the Company agree as follows:

 

1.

Section 2 of the MLA is hereby amended and restated to read as follows:

 

SECTION 2.Sale of Participation Interests and Appointment of Administrative
Agent.  The Company acknowledges that concurrent with the execution of this
Master Loan Agreement and related Supplements, Farm Credit is selling a
participation interest in this Master Loan Agreement and Supplements executed
concurrently herewith to CoBank, FCB, an affiliate of CoBank, ACB (“CoBank”) (up
to a 100% interest).  Pursuant to an Administrative Agency Agreement dated of
even date herewith, as amended, (the “Agency Agreement”), Farm Credit and CoBank
appointed CoBank to act as Administrative Agent (“Agent”) to act in place of
Farm Credit hereunder and under the Supplements and any security documents to be
executed thereunder.  All funds to be advanced hereunder shall be made by Agent,
all repayments by the Company hereunder shall be made to Agent, and all notices
to be made to Farm Credit hereunder shall be made to Agent.  Agent shall be
solely responsible for the administration of this agreement, the Supplements and
the security documents to be executed by the Company thereunder and the
enforcement of all rights and remedies of Farm Credit hereunder and
thereunder.  Company acknowledges the appointment of the Agent and consents to
such appointment.



2.Section 10(K) of the MLA is hereby amended and restated to read as follows:

 

SECTION 10.Negative Covenants.  Unless otherwise agreed to in writing by Agent
(as that term is defined in the MLA), while this agreement is in effect the
Company will not:



(K)Changes to Operating Agreements, Etc.  Amend or otherwise make any material
changes to the Company's Articles of Organization, Operating Agreement, Lease
Agreement, Ethanol Storage Lease, Ground Lease, management contracts and ethanol
and/or distillers grain marketing contracts.







--------------------------------------------------------------------------------

 

Exhibit 10.5

3.Except as set forth in this amendment, the MLA, including all amendments
thereto, shall continue in full force and effect as written.

 

 

IN WITNESS WHEREOF, the parties have caused this amendment to be executed by
their duly authorized officers as of the date shown above.

 

 

 

 

 

FARM CREDIT SERVICES OF

AMERICA, FLCA

GREEN PLAINS SUPERIOR LLC

 

 

By:

/s/ Kathryn J. Frahm

By:

/s/ Patrich Simpkins

 

 

Title:

VP Commercial Lender

Title:

EVP Finance and Treasurer

 

 



--------------------------------------------------------------------------------